735 N.W.2d 258 (2007)
ESTATE OF Timothy HUGHES, Plaintiff-Appellee,
v.
CITIZENS INSURANCE COMPANY, Defendant/Cross-Defendant-Appellee, and
Empire Fire and Marine Insurance Company, Defendant/Cross-Defendant-Appellant, and
State Farm Insurance Companies, Defendant/Cross-Plaintiff-Appellee.
Docket No. 133352. COA No. 259987.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.